EXAMINER’S AMENDMENT

This Office action follows the Pre-interview first Office action filed on 4/25/2022 and Applicant-Initiated Interview held on 5/19/2022. Claims 1-20 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Linda Lewis on 5/19/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: drive mechanism (claim 1), “a mechanism to move the smooth blade and/or the serrated blade” (claims 1, 8 and 13), “a riding drive mechanism” (claims 5, 8 and 13).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The application has been amended as follows:

1. (Currently amended)  A device to remove gravel from a roof comprising: 
a drive mechanism; and
a blade assembly vertically attached to the drive mechanism;
wherein the blade assembly comprises a serrated blade with horizontal serrations; 
wherein at least one downward force is applied to the serrated blade; 
wherein the blade assembly further has a smooth blade with a horizontal edge; and 
wherein the blade assembly has a mechanism to move the smooth blade and/or 
the serrated blade from a down vertical position to an up position and back;
wherein the blade assembly uses two pivot points, one for the smooth blade and one for the serrated blade; and
wherein the blade assembly uses a pivot rod to pivot both the smooth blade and the serrated blade.  

2. (Cancelled) 

3. (Cancelled) 

4. (Cancelled)

5. (Original)  The device of claim 1, wherein the drive mechanism is a riding drive mechanism.

6. (Original)  The device of claim 5, wherein the serrated blade comprises teeth having a depth, a width, and a gap width;
wherein the teeth have a squared shape; and
wherein the teeth have a flat edge.

7. (Currently amended)  The device of claim 6, wherein the tooth width is from about 1.0 to 1.5 inches;
wherein the gap width is from about 1.0 to 1.5 inches; and
wherein, the depth 

8. (Currently amended)  A device to remove gravel from a roof comprising:
a riding drive mechanism; and
a blade assembly vertically attached to the riding drive mechanism;
wherein the blade assembly comprises a smooth blade having a lower horizontal edge and a serrated blade having a serrated edge;
wherein the serrated blade is mounted proximate and parallel to the smooth blade;
wherein the smooth blade and/or the serrated blade has an up position and a down vertical position;
wherein the blade assembly has a mechanism to move the smooth blade and/or the serrated blade from a down vertical position to an up position and back;
wherein the blade assembly uses two pivot points, one for the smooth blade and one for the serrated blade;
wherein when the serrated blade is in the down vertical position, the serrations extend below the lower edge of the smooth blade and in the up position, the serrations are above the lower edge of the smooth blade; and 
	wherein mounted on the riding drive mechanism to provide at least one downward force. 
9. (Cancelled) 

10. (Cancelled) 

11. (Original)  The device of claim 8, wherein the serrated blade comprises teeth having a depth, a width, and a gap width;
wherein the teeth have a squared shape; and
wherein the teeth have a flat edge.

12. (Currently amended)  The device of claim 11, wherein the tooth width is from about 1.0 to 1.5 inches;
wherein the gap width is from about 1.0 to 1.5 inches; and
wherein, the depth 

13. (Currently amended)  A device to remove gravel from a roof comprising:
a riding drive mechanism having a frame; and
a blade assembly vertically attached to the riding drive mechanism;
wherein the blade assembly comprises a smooth blade with a horizontal edge and a serrated blade with a horizontal edge with serrations;
wherein the blade assembly has a mechanism to move the smooth blade and/or the serrated blade from a down vertical position to an up position and back;
wherein the blade assembly uses a pivot rod to pivot both the smooth blade and the serrated blade;
wherein the horizontal serrated blade is mounted proximate and parallel to the smooth blade;
wherein the smooth blade and/or the serrated blade has an up position and a down vertical position; and
wherein the blade assembly is mounted on the frame of the riding drive mechanism that provides a downward force. 

14. (Cancelled)  

15. (Cancelled) 

16. (Currently amended)  The device of claim 13, wherein the serrated blade comprises teeth having a depth, a width, and a gap width;
wherein the teeth have a squared shape; and
wherein the teeth have a flat edge.

17. (Currently amended)  The device of claim 16 
wherein the gap width is from about 1.0 to 1.5 inches; and
wherein, the depth 

18. (Currently amended) The device of claim 17, wherein the smooth blade and the serrated blade are moved from the down vertical position to the up position by actuator levers.  

19. (Original)  The device of claim 18, wherein the serrated blade is made from steel from about 1/4 to about 1 inch thick.

20. (Original)  The device of claim 19, wherein the steel comprises 6150 tooled steel.

Claims 1, 5-8, 11-13 and 16-20 are allowed.
Claims 2-4, 9-10 and 14-15 are cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, particularly Bremer, Jr. (US 8650989) and Tyler (US 7222556) does not teach or disclose, alone or in combination, all the elements and features of the claimed device, including inter alia, a blade assembly having a smooth blade with a horizontal edge, the blade assembly having a mechanism to move the smooth blade and/or the serrated blade from a down vertical position to an up position and back, the blade assembly using two pivot points, one for the smooth blade and one for the serrated blade, and the blade assembly using a pivot rod to pivot both the smooth blade and the serrated blade, as recited in claim 1, the blade assembly having a mechanism to move the smooth blade and/or the serrated blade from a down vertical position to an up position and back, the blade assembly using two pivot points, one for the smooth blade and one for the serrated blade, when the serrated blade is in the down vertical position, the serrations extend below the lower edge of the smooth blade and in the up position, the serrations are above the lower edge of the smooth blade, and the smooth blade and/or the serrated blade being mounted on the riding drive mechanism to provide at least one downward force, as recited in claim 8, and the blade assembly having a mechanism to move the smooth blade and/or the serrated blade from a down vertical position to an up position and back, wherein the blade assembly using a pivot rod to pivot both the smooth blade and the serrated blade, as recited in claim 13. Note that the thickness in claim 19 was treated as a thickness of the steel prior to forming the serrated blade. Further note that 6150 tooled steel in claim 20 was treated as a known material. It would have been beyond the level of ordinary skill to modify Bremer, Jr., Tyler or any other prior art reference to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635